Citation Nr: 0310781	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal, and 
the RO has not developed his claim in accordance with the 
VCAA.

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's ability to cure VCAA 
deficiencies under 38 C.F.R. § 19.9.  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The Board notes that the most recent VA treatment records of 
record are dated in July 2002, but are missing from November 
1999 to October 2000, from January 2002 to July 2002, and 
from July 2002 to the present.  The most recent private 
medical records are dated in November 2001.  The last VA 
examination of record concerning the right ankle disability 
is dated in May 2000.  The veteran stated in December 2001 
and July 2002 that he received further treatment from VA, 
including for his right ankle.  In addition, a statement of 
his private treating physician indicates that he has been 
hospitalized, albeit for different health concerns, since 
April 2003.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should obtain any and all 
treatment records from the VA Medical 
Center in Orlando and Tampa, Florida from 
November 1999 to October 2000, and from 
January 2002 to the present.  The RO 
should obtain any and all treatment 
records from the Florida Hospital 
Kissimmee, in Kissimmee, Florida, from 
April 2003 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.

3.  After completing any above required 
development, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service connected right 
ankle disability.  The RO should take 
into consideration the veteran's current 
health situation and, where possible, 
send the VA physician to the veteran or 
enquire if health care providers where 
the veteran is hospitalized could provide 
or facilitate the examination of the 
veteran's right ankle.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's right ankle 
disability.

?	Describe any current symptoms and 
manifestations attributed to his 
right ankle disability.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all right ankle pathology 
identified.

?	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical results 
for dorsiflexion and plantar flexion 
motion testing.  

?	Provide an assessment of functional 
loss, if any, associated with the 
right ankle disability, including 
the presence of limitation of motion 
due to pain, weakness, atrophy, 
incoordination, excess fatigability, 
deformity, or other functional 
impairment, pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for an increased evaluation for traumatic 
arthritis of the right ankle, currently 
evaluated as 20 percent disabling.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
notes that it is the veteran's responsibility to report for 
examination scheduled by VA, and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2002).  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




